IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KEVIN W. JONES,                        §
                                        §   No. 598, 2015
        Defendant Below-                §
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §   Cr. ID Nos. 0608001068,
                                        §   0208000381, and 0006013606
        Plaintiff Below-                §
        Appellee.                       §


                           Submitted: November 20, 2015
                           Decided:   January 12, 2016


Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                      ORDER

        This 12th day of January 2016, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record below, it appears to the Court

that:

        (1)   The defendant-appellant, Kevin Jones, filed this appeal from the

Superior Court’s order sentencing him for violating three different probationary

sentences. Jones concedes that he violated probation. His only argument on

appeal is that the Superior Court had a closed mind when it sentenced him to three

consecutive one-year terms of imprisonment.         Jones requests that his VOP
sentences be modified to run concurrently. We find no merit to Jones’s appeal.

Accordingly, we affirm the Superior Court’s judgment.

         (2)     A judge sentences a defendant with a closed mind when the sentence

is based upon a preconceived bias rather than consideration of the nature of the

offense and the character of the defendant. 1 In this case, Jones’s allegation of a

closed mind is purely conclusory.               His opening brief identifies no specific

comments made by the judge indicative of a closed mind. Moreover, the transcript

of the sentencing hearing reflects that the judge considered Jones’s criminal history

and the serious nature of his most recent VOP (which led to Jones pleading guilty

to new criminal charges) before sentencing him. The judge actually sentenced

Jones to less prison time than requested by the State. Under the circumstances, we

find no support for Jones’s allegation that the Superior Court sentenced him with a

closed mind.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice




1
    Weston v. State, 832 A.2d 742, 746 (Del. 2003).


                                                 2